STATE OF LOUISIANA

            COURT OF APPEAL, FIRST CIRCUIT

MADISON          GARRAWAY                                                            NO.         2022       CW    0818

VERSUS


JAMEE       RAYE       ALLEN    AND     FORD                                         AUGUST               2.     2022
MOTOR       COMPANY




In    Re:          Hilda       Lou    Byargeon,         in her capacity as the Curatrix of
                   Madison       Garraway,            applying for supervisory writs, 19th
                   Judicial          District         Court,       Parish       of    East            Baton       Rouge,
                   No.     631668.




BEFORE:            WHIPPLE,          C. J.,     GUIDRY     AND     WOLFE,      JJ.


        WRIT       NOT     CONSIDERED.                Relator      failed       to    include              a     copy    of

the    district           court' s      judgment,          order    or    ruling          complained              of    and
the    pertinent              minute       entry      in    violation          of    Rule            4- 5( C)(    6)    and

 10)    of       the    Uniform       Rules      of    Louisiana        Courts       of     Appeal.


        Supplementation                    of      this          writ     application                    and/ or         an

application              for   rehearing will              not be       considered.                  Uniform       Rules

of    Louisiana          Courts       of   Appeal,         Rules    2- 18. 7    and        4-   9.

                                                           VGW

                                                           JMG
                                                           EW




COURT       OF   APPEAL,        FIRST         CIRCUIT




             ui•
       DEPUTY          CLERK    OF    COURT
                 FOR    THE    COURT